DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/3/2021 was filed after the mailing date of the application on 8/19/2020  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “440” has been used to designate both third and fourth manifolds in paragraph 0069 of the published application.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taras et al (US 20110056667) in view of Koons et al (US 20120011867).
Regarding claims 1, 9-10, Koons teaches heating, ventilating, and air conditioning (Fig. 1b) system comprising: a first closed refrigeration circuit (300) comprising: a first compressor (306), a condenser (20) fluidly coupled to the first compressor, a first expansion device (302) fluidly coupled to the condenser, a first evaporator (304) fluidly coupled to the expansion device and to a suction side of the first compressor (flow Figure 1b), and a first refrigerant (refrigerant, paragraph 0024); a second closed refrigeration circuit (301) comprising: a second compressor (306), the condenser (40) fluidly coupled to the compressor, a second expansion device (302) fluidly coupled to the condenser, a second evaporator (308) fluidly coupled to the second expansion device and to a suction side of the second compressor (flow Figures 1b), and a second refrigerant (refrigerant, paragraph 0024), wherein the first refrigerant and second refrigerant remain separated (30 and 20 are closed loops and independent circuits, paragraph 0024); wherein the condenser comprise a multistage microchannel condenser (100, 101, Figs. 1a-4) having an exchange profile (paragraph 0030), wherein the exchange profile comprises an exchange area (21); and wherein the multistage microchannel condenser comprises: a first plurality of flat tubes (34) having a first end and a second end (Fig. 1a), the first plurality of flat tubes for receiving and transporting the first refrigerant (1a, Fig. 4a-4b), each flat tube of the first plurality of flat tubes having a plurality of microchannels (100) and in fluid communication with the first closed refrigeration circuit (Fig. 1b, paragraph 0023, 0030), the first plurality of flat tubes extending in a first, longitudinal direction (Fig. 1a, 4b), a second plurality of flat tubes (34) having a first end and a second end (Fig. 1a), the second plurality of flat tubes for receiving and transporting the second refrigerant (Fig. 1a, 4a-4b), each flat tube of the second plurality of flat tubes having a plurality of microchannels (100) and in fluid communication with the second closed refrigeration circuit (Fig. 1b, paragraph 0023, 0030), the second plurality of flat tubes extending in the first, longitudinal direction (Fig. 1a, 4b), wherein at least a portion of the first plurality of flat tubes is interspersed with at least a portion of the second plurality of flat tubes throughout at least a majority of the exchange area (Fig. 3), a first manifold (26) fluidly coupled to the first plurality of flat tubes at the first end of the first plurality of flat tubes, and the first manifold extending in a second, vertical direction that is substantially orthogonal to the first, longitudinal direction (Fig 1a), a second manifold (32) fluidly coupled to the first plurality of flat tubes at the second end of the first plurality of flat tubes and extending in the second, vertical direction (Fig. 1a), a third manifold (22) fluidly coupled to the second plurality of flat tubes at the first end of the second plurality of flat tubes and the third manifold extending in the second, vertical direction (Fig. 1a), a fourth manifold (30) fluidly coupled to the second plurality of flat tubes at the second end of the second plurality of flat tubes and the fourth manifold extending in the second, vertical direction (Fig. 1a), and wherein the first manifold and third manifold are parallel to one another (annotated below with left to right arrow) and displaced from one another along a third, lateral direction (annotated below with up and down arrow) substantially orthogonal (interpreted to be right angles to each other) to the first direction and second direction.

    PNG
    media_image1.png
    632
    584
    media_image1.png
    Greyscale

Taras teaches the invention as described above but fails to explicitly teach a condenser blower for producing a condenser airflow across the multistage microchannel condenser.
However, Koons teaches a condenser blower (48) for producing a condenser airflow across the multistage microchannel condense (paragraph 0018) to improve the heat exchange relationship. 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the HVAC system of Taras to include a condenser blower for producing a condenser airflow across the multistage microchannel condenser in view of the teachings of Koons t to improve the heat exchange relationship. 
Regarding claim 2, the combined teachings teach the first manifold (26) has a baffling member (204 of Taras) therein that forms a first chamber (205 of Taras) and a second chamber (208 of Taras).
Regarding claim 3, the combined teachings teach the third manifold (22 of Taras)  has a baffling member (204 of Taras) therein that forms a third chamber (205 of Taras) and a fourth chamber (208 of Taras). 
Regarding claim 8, the combined teachings teach the first plurality of flat tubes has a longitudinal dimension (Fig. 2) that is equal to a longitudinal dimension of the second plurality of flat tubes.
Allowable Subject Matter
Claims 4-7 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 4-7, the subject matter which is considered to distinguish from the closest prior art of record, Taras et al (US 20110056667). The prior art of record teaches a plurality of flat tubes with an extension portion (33) in contrast to the claimed features of the first plurality of flat tubes has a manifold extension portion formed at the first end and second end that extends in the third, lateral direction a portion of a width of the flat tube of the first plurality of flat tubes or each of the first plurality of flat tubes has a manifold extension portion formed at the first end and second end that each extends in the third, lateral direction a portion of a width of the flat tube and wherein each of the second plurality of flat tubes has a manifold extension portion formed at the first end and second end that each extends in the third, lateral direction a portion of a width of the flat tube of the second plurality of flat tubes or each of first plurality of flat tubes has a manifold extension portion formed at the first end and second end that extends in the third direction less than half a width of the flat tube and extends away from a first longitudinal edge of the flat tube, and wherein each of the second plurality of flat tubes has a manifold extension portion formed at the first end and second end that extends in the third, lateral direction less than half a width of the flat tube and extends away from a second longitudinal edge of the flat tube or each of first plurality of flat tubes has a first manifold extension portion formed at the first end and second end that extends in the third, lateral direction a portion of the flat tube and extends away from a first longitudinal edge of the flat tube to form a stepped portion to provide a space for another laterally adjacent manifold to be placed, and wherein each of the second plurality of flat tubes has a second manifold extension portion formed at the first end and second end that extends in the third, lateral direction a portion of the flat tube and extends away from a second longitudinal edge of the flat tube to form a second stepped portion to provide a space for another laterally adjacent manifold to be placed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763